Citation Nr: 0106440	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  00-00 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

H. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to April 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's service connected PTSD is not productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
panic attacks; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. Mo. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially claims entitlement to an initial 
disability evaluation in excess of 30 percent for his service 
connected PTSD.  Specifically, the veteran asserts that the 
current 30 percent disability evaluation is too low because 
he has difficulty maintaining employment and social 
relationships. 

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
this regard, the Board notes that the RO obtained the 
veteran's service medical records and afforded the veteran a 
VA examination.  The veteran has not reported that he has 
received any recent psychiatric treatment.  Therefore, there 
are no current treatment records to be obtained.  The Board 
acknowledges that the veteran's records from a private 
psychiatrist who treated the veteran immediately following 
his service and a three-day hospitalization at the VA Medical 
Center in Battle Creek, Michigan during the early 1970s have 
not been associated with the claims file.  However, given the 
passage of time, the Board finds that they are not probative 
of the veteran's current level of disability, as the veteran 
was not granted service connection until December 1998.  
Therefore, the Board finds that the VA fulfilled its duty to 
assist the veteran in this situation by obtaining the 
veteran's service medical records and affording the veteran 
an adequate VA examination.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 4.3.

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential that 
the disability be considered in the context of the entire 
recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  However, where an award of 
service connection for a disability has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based on the facts found.  In other words, 
evaluations may be "staged."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

A review of the record reveals that the veteran was initially 
granted service connection for PTSD in December 1998, with an 
evaluation of 30 percent effective September 1998.  The 
veteran filed a Notice of Disagreement as to the disability 
evaluation in September 1999.  A Statement of the Case was 
issued by the RO, and this appeal followed.

The pertinent evidence of record consists of a VA examination 
dated December 1998.  The examination shows that the veteran 
reported having engaged in combat with enemy soldiers during 
his service in Vietnam, and having witnessed the injury and 
deaths of his fellow soldiers.  The veteran also related that 
following service, he was hospitalized at the VA Medical 
Center in Battle Creek, Michigan for three days because of 
unspecified "problems" and left because he feared that they 
were giving him "experimental drugs."  Following this, the 
veteran stated that he did not seek further treatment.  The 
veteran also related that he used and abused alcohol and 
marijuana.  He complained of having difficulty sleeping, 
having difficulty concentrating, and of feeling uneasy in 
public.  The veteran also reported that he currently re-
experiences traumatic events in nightmares, distressing 
memories, and brief dissociative episodes.  He also reported 
that he attempts to avoid stimuli associated with his combat 
trauma and retains a sense of disconnection from the world 
around him, which occasionally involves "spacing out."  His 
general responsiveness is numb.  The veteran stated that he 
maintains an ongoing relationship with his former wife and 
their two children.  

The examiner noted that the veteran had very little affect 
with regard to his combat trauma and PTSD, but that his 
affect was mood congruent and appropriate with regard to 
other issues.  The examiner also stated that the veteran 
seemed distant and wary with regard to interpersonal 
relationships, but was otherwise cooperative and friendly.  
There was no evidence of thought disorder, hallucinations, 
and the veteran denied suicidal or homicidal ideation.  The 
examiner reported that the veteran demonstrated good 
judgment, had insight into the nature of and was able to 
accept responsibility for his alcohol-related offenses and 
marital problems.  The examiner also noted that the veteran 
denied a history of signs or symptoms suggesting a mood, 
anxiety, or psychotic disorder other than PTSD.  The Axis I 
diagnoses were chronic PTSD related to traumatic experiences 
while in Vietnam, alcohol dependence, currently abstinent in 
confinement, as well as cannabis and poly-substance abuse in 
full remission.  A GAF score of 51 was assigned for the 
veteran's PTSD.

The RO evaluated the veteran's PTSD as being 30 percent 
disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411.  A 30 percent disability evaluation is assigned under 
this code for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, or recent 
events).   A 50 percent disability evaluation is warranted 
where the evidence shows occupational and social impairment 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work relationships. 

In reviewing the rating criteria in relation to the veteran's 
PTSD symptomatology, the Board finds that the veteran's 
disability is most consistent with the currently assigned 30 
percent disability evaluation and that an increased 
disability evaluation is not warranted.  The objective 
clinical evidence of record does not show that the veteran 
has any of the criteria contemplated for the next higher 50 
percent evaluation.  In this regard, the most recent 
examination did not show that the veteran's PTSD manifested 
occupational and social impairment due to symptoms such as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty understanding 
complex commands; memory impairment; impaired abstract 
thinking; mood or motivational disturbances; or difficulty in 
establishing and maintaining effective work relationships.  
The veteran's affect was mood congruent and appropriate as to 
content, with the exception of issues surrounding his combat 
trauma and PTSD.  He was cooperative with and friendly to the 
examiner.  The veteran's thinking was well organized, 
logical, and coherent, and the veteran demonstrated good 
judgment with regard to hypothetical situations.  There was 
no evidence of cognitive impairment.  The veteran did not 
report having experienced panic attacks and his memory loss 
is limited to an inability, on occasion, to recall the names 
and faces of fellow soldiers.  He maintains ongoing 
relationships with his former wife and their two children.  
Moreover, the Board notes that the veteran's GAF score is 51, 
which is indicative of moderate difficulty in social and 
occupational functioning, according to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV).  See 38 C.F.R. 
§ 4.130.  As such, the veteran's symptomatology most closely 
fits within the criteria for the currently assigned 30 
percent evaluation. 

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his PTSD, standing 
alone, resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  Rather, it appears that the veteran's employment 
problems are due to his alcohol abuse and criminal offenses.  
As such, there is no evidence of marked interference with the 
veteran's employment.  Accordingly, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for PTSD, on either a schedular or extra-
schedular basis.


ORDER

An evaluation in excess of 30 percent for PTSD is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  



 

